Judgment reversed, with costs, and complaint dismissed, with costs, on the ground that defendant has not received over $1,000 from the Nash 1924 sedan; he has received $650 and another automobile; liability will arise only when and if the second automobile is sold for more than $350. Van Kirk, P. J., Hinman, Whitmyer and Hill, JJ., concur; Davis, J., dissents and votes for affirmance on the ground that the value of the Nash ear was fixed by the defendant at $1,250 and he thereby became obligated to pay to the plaintiff $250.